Citation Nr: 1506580	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a disability manifested by muscle spasms.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran had active service from September 1982 to September 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating action by the VA RO located in Montgomery, Alabama.

These issues were remanded for further development in September 2012.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Arthritis of the low back was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show a low back disability to be etiologically related to a disease, injury, or event in service.	

2.  The most probative evidence of record does not show a disability manifested by muscle spasms to be etiologically related to a disease, injury, or event in service.	

3.  Tinnitus was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show tinnitus to be etiologically related to a disease, injury, or event in service.

4.  Bilateral hearing loss disability was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show hearing loss to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service, nor may a low back disability be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  A disability manifested by muscle spasms was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  Tinnitus was not incurred in or aggravated by active service, nor may an organic disease of the nervous system be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  Bilateral hearing loss disability was not incurred in or aggravated by active service, nor may an organic disease of the nervous system be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

An April 2007 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and VA and private medical records are in the file.  The Board finds that all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on these claims, and VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided VA examinations in November 2012 and in February 2013, which addressed his tinnitus, low back disability, and disability manifested by muscle spasms claims.  The examiners reviewed the pertinent evidence, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds these examination reports and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to the claims for service connection for tinnitus, a low back disability, and a disability manifested by muscle spasms.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations also complied with the Board's September 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As arthritis and organic diseases of the nervous system (including tinnitus) are listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the Veteran's arthritis of the low back and tinnitus claims.  

1. Disability manifested by muscle spasms and low back disability.

The Veteran contends that he has a current low back disability and a disability manifested by muscle spasms as a result of his active duty service.

A review of the Veteran's service treatment records shows that in, October 1984, the Veteran sought treatment for low back pain following an injury that occurred when he was pushing a heavy object.  The diagnosis was of a strain.  In a follow-up evaluation, dated in November 1984, the physical examination showed a spasm of the left latissimus dorsi.  The assessment was of muscle strain/spasm.  In an evaluation that was conducted the following day, the Veteran had complaints of left-sided back pain of a two-day duration.  The physical examination showed paravertebral muscle spasm in the L3-4 area.  The assessment was of muscle spasm at L3.  In June 1985, the Veteran was treated for complaints of back pain in the mid-thoracic area.  The diagnosis was musculoskeletal pain. 

In light of the above, the Board recognizes that while the Veteran was in the military, he injured his back and experienced muscle spasms.  In regard to whether he currently has a low back disability and/or a disability manifested by muscle spasms, the Board recognizes that VA Medical Center (VAMC) outpatient treatment records, dated from July 2006 to April 2007, are negative for any complaints or findings of muscle spasms or a disability manifested by muscle spasms.  However, the records show intermittent treatment for low back pain.  In July 2006, the Veteran underwent an evaluation in order to establish care at the VAMC.  At that time, he stated that for the past eight months, he had experienced chronic back pain after lifting a heavy object.  He noted that the back pain began while he was in the military, but had worsened recently.  The pertinent diagnosis was chronic low back pain.  In October 2006, he was once again diagnosed with chronic low back pain.

Subsequently, the Veteran underwent a VA examination in November 2012, at which he was noted as having degenerative disc disease of the lumbar spine.  At this examination, the Veteran reported that he had a couple episodes of low back pain in service.  These were associated with sandblasting I beams and he needed to flip these.  He was assessed and treated for a back sprain 2-3 times over a couple of years.  He reported that, by the time he left service, he had no chronic back residuals in 1985.  Since service, his back condition has progressed.  After service, he has had multiple episodes of back injuries.  His post-service occupations included being a contractor for the power company and also being a general contractor.  By the mid-2000s, he started to have chronic back pain.

Upon review of the claims file, the examiner determined that the Veteran' low back condition is less likely as not related to, or caused by, his time in the service (including his low back symptoms).  The rationale provided was that the Veteran had back sprains only in service.  Based on the evidence, there is no residual from these episodes.  The separation physical also confirms a lack of residuals from this.  Back sprains are from injuries to the paraspinal muscles only.  There is no evidence for degenerative disc disease from the service.  It was not until 20 years later that there have been chronic low back symptoms consistent with degenerative disc disease.  The VA notes from 2006 clearly document the onset of this as being in late 2005 from an injury.  His post-service occupations have been very physical in nature.  The most likely causes for his current low back condition are aging and his post-service occupations.

The examiner went on to note that the Veteran does not have a current diagnosis of back sprain based on the data.  The current condition that he has is degenerative disc disease.  He also does not have overt spasms on physical examination.  Also, muscle sprain/strains from an injury do not last over 20 years.  Any muscle pain that he has now is most likely due to the separate condition of the degenerative disc disease.  The abnormal alignment leads to undue stress of supporting structures/tissues such that any muscle symptoms that he has now are due to this disc process and not from the injuries in the 1980s. 

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated arthritis of the lumbar spine to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis cannot be granted on a presumptive basis.
Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2014).  Currently, there is no medical evidence of record relating a current diagnosis of a disability manifested by muscle spasms or a current diagnosis of  a low back disability to service.  Moreover, the only medical opinion of record on the matter is the November 2012 VA opinion, which specifically did not link the Veteran's current low back disability or a disability manifested by muscle spasms to his service.  

The Board notes the Veteran's assertions that a current disability manifested by muscle spasms and a current low back disability are due to his military service.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Here, the Veteran's complaints as to the duration of his pain or spasm symptoms are certainly capable of lay observation.  However, the Board finds that the opinion provided by a medical professional is more probative than the Veteran's lay assertions.  The VA examiner has training, expertise, and education that the Veteran is not shown to have.  As such, the Veteran's opinion is afforded less probative weight than the medical opinion in the analysis of whether a nexus between his current disabilities and symptoms and his service exists.

By contrast, the medical professional who provided the November 2012 opinion reviewed the Veteran's pertinent medical records, considered the Veteran's assertions, examined the Veteran, and offered opinions with supporting explanations as to why, in his medical judgment, the Veteran's low back condition and muscle spasms are not related to service.  As such, the Board places the most significant weight on the November 2012 medical opinions, which find against service connection.

To the extent that the Veteran's statements may be taken as an argument in favor of continuity of symptomatology for degenerative disc disease of the low back since his active duty service under 38 C.F.R. § 3.303(b), while the Board finds that the Veteran is competent to report such symptoms as back pain, he has not consistently reported having these symptoms since service.  Specifically, the Veteran reported at the November 2012 VA examination that, by the time he left service, he had no chronic back residuals in 1985.

Therefore, as the most probative evidence of record is against a finding that the Veteran developed a disability manifested by muscle spasms or a low back disability as a result of his service, and the Veteran has not consistently maintained a continuity of relevant symptomatology since service, service connection cannot be granted.  

As the preponderance of the evidence is against the claims for service connection for a disability manifested by muscle spasms and for a low back disability, the benefit-of-the-doubt rule does not apply, and these claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2.  Tinnitus.

The Veteran contends that he has tinnitus as a result of acoustic trauma incurred in service.  The Veteran's DD Form 214, Certificate of Release or Discharge From Active Duty, shows that he served in the United States Navy as a steel worker. 

The evidence of record includes VAMC outpatient treatment records which show that the Veteran reported in an August 2006 VA treatment record that he had experienced ringing in his ears for approximately the last 4 years.  In March 2007, the Veteran underwent an audiological evaluation, at which he was diagnosed with tinnitus.  At that time, he stated that he had a history of noise exposure during service.  He noted that he also worked in construction during his civilian employment.  

In February 2013, the Veteran underwent a VA examination, at which the Veteran reported a gradual onset of constant tinnitus about 6 to 7 years ago.  The examiner determined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner indicated that, based on the Veteran's reported timeframe and the difference in time between onset of tinnitus and discharge from active duty, it is less likely than not related to his military noise exposure. 

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2014).  Currently, there is no medical or lay evidence of record indicating that the Veteran had tinnitus in service and no medical evidence of record relating a current diagnosis of tinnitus to service.  The only medical opinion of record on the matter is the February 2013 VA opinion which specifically did not link the Veteran's current tinnitus to his service.  To the extent that the Veteran opines that his tinnitus is due to his noise exposure during service, the Board finds that the opinion of the medical professional provided in February 2013 is more probative evidence in this matter than the Veteran's lay assertions.  Thus, the Veteran's claim for service connection for tinnitus must fail on a direct basis.  See Shedden, supra.

By contrast, the medical professional who provided the February 2013 opinion reviewed the Veteran's pertinent medical records, considered the Veteran's assertions, examined the Veteran, and offered opinions with supporting explanations as to why, in her medical judgment, the Veteran's tinnitus is not related to service.  As such, the Board places the most significant weight on the February 2013 medical opinion, which find against service connection.

To the extent that tinnitus is a chronic disease (an organic disease of the nervous system) such that continuity of symptomatology must be considered, the Board finds that the evidence of record shows that the Veteran has provided a history of tinnitus that dates to approximately 2002.  He separated from service in 1985, and there is no other evidence of record suggesting that the Veteran had tinnitus in service and since separation.  Therefore, service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus, and the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Bilateral hearing loss disability.

The Veteran contends that he has bilateral hearing loss disability as a result of acoustic trauma incurred in service.  

The Veteran's DD Form 214, Certificate of Release or Discharge From Active Duty, shows that he served in the United States Navy as a steel worker. 

The evidence of record includes VAMC outpatient treatment records which show that the Veteran reported during a March 2007 VA audiological evaluation that he had a history of noise exposure during service.  He noted that he also worked in construction during his civilian employment.  He reported a decrease in hearing but gave no history.  The diagnosis was sensorineural hearing loss.

In February 2013, the Veteran underwent a VA examination, at which he was shown to have hearing loss that met the criteria to be considered a disability for VA purposes under 38 C.F.R. § 3.385.  The diagnosis was sensorineural hearing loss.  His claims file was reviewed.  The examiner concluded that the Veteran's hearing loss did not exist prior to service and was not at least as likely as not caused by or a result of service.  The rationale was that the Veteran's enlistment and separation examination reports showed that he had normal hearing acuity.  Additionally, there was not a significant threshold shift in either ear at any test frequency.  

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2014).  While the Veteran contends that his hearing loss is due to service, the Board finds that his opinion is less probative than the one provided by the February 2013 VA examiner.  That individual has professional training, education, and expertise that the Veteran is not shown to have.  As such, the examiner's opinion is afforded more weight than the one provided by the Veteran.  The examiner reviewed the claims file and provided a conclusion based upon an accurate assessment of the evidence of record.  It is both adequate and the most probative evidence in the claims file.

To the extent that sensorineural hearing loss is a chronic disease (an organic disease of the nervous system) such that continuity of symptomatology must be considered, the Board finds that the evidence of record shows that the Veteran has not provided a history as to when his hearing loss began.  Nevertheless, a determination as to whether any hearing loss reported by the Veteran was manifested to a compensable degree within one year of separation would require an audiological evaluation.  The only such evaluation conducted close to the time of the Veteran's separation is his separation examination, the report of which indicates that hearing loss to a compensable degree was not shown.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability, and the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a disability manifested by muscle spasms is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


